295 S.W.3d 225 (2009)
Michael LIVINGSTON, Respondent,
v.
RICK GREGG CONSTRUCTION CO. and Missouri Employers, Mutual Insurance Co., Respondents, and
VTG Holding, Inc. and Liberty Mutual Insurance Co., Appellants.
No. ED 91784.
Missouri Court of Appeals, Eastern District, Division Four.
October 20, 2009.
Deborah Hellmann, Fielding Poe, Co-Counsel, St. Louis, MO, for Appellant.
Sheila Blaylock, Poplar Bluff, MO, Christopher Pratt, St. Louis, MO, for respondents.
Before NANNETTE A. BAKER, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

Order
PER CURIAM.
VTG Holding, Inc. and Liberty Mutual Insurance Company (collectively Appellants) appeal the decision of the Labor and Industrial Relations Commission finding VTG liable for workers compensation benefits payable to Michael Livingston. The Commission found that Livingston's work at VTG was the substantial contributing factor to his bilateral carpal tunnel syndrome and that his exposure at a subsequent employer, Rick Gregg Construction (RGC), was shorter than three months. Appellants allege two points of error: (1) that the Commission's finding that Livingston was unemployed and not exposed to the occupational hazard between June 2003 and September 2005 is not supported by the evidence and (2) that the Commission misapplied the last exposure rule in that VTG is too far upstream in Livingston's employment history to incur liability for the injury in question. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*226 We affirm the judgment pursuant to Rule 84.16(b).